By the Court,

Cole, J.
Instead of submitting this case to a jury, the parties saw proper to have it tried by the circuit court. We suppose therefore that the finding of the court, as to the facts established by the evidence, is as conclusive as the verdict of a jury. There was certainly some testimony tending to show that the note given by Burt to Bancroft, belonged to the defendants. And the court finds distinctly that Bancroft transferred and delivered the same to them. Under the circumstances then, there could be no doubt but this note was a good and valid otf-set to the claim of the appellants.
Section 204 of the Code of Procedure, rendered the sheriff’s receipt a sufficient discharge for the amount paid him.
The judgment of the circuit court must therefore be affirmed.